Citation Nr: 0629706	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  05-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
resulting from medical treatment at a Department of Veterans 
Affairs medical facility under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1954 
to September 1958, and from September 1960 to September 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denying DIC, pursuant to the provisions of 38 
U.S.C.A. § 1151 based on the veterans death as a result of 
treatment rendered by the VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. The resulting body of laws redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), VA has an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits, 
and to assist in obtaining pertinent evidence.  See also, 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).  Here, VCAA letters 
were sent to the appellant in March 2003 and January 2005.  
Nonetheless, additional development pursuant to the VCAA is 
here required.  

In this case, the appellant has alleged that the veteran had 
multiple VA treatments and examinations during 1998 and 1999 
up until the time the cancer causative of his death was first 
definitively identified in his pharynx in November or 
December of 1999.  She contends that VA examiners should have 
examined the veteran's throat earlier, which may have allowed 
successful treatment of the cancer at an earlier stage, and 
may thereby have prevented his death.  Instead, the appellant 
alleges that when diagnosed the cancer was already at stage 
IV, with little hope for survival.  She thus contends, in 
effect, that VA treatment or failure of treatment was at 
fault and contributed to the veteran's death by failure to 
timely discover a readily visible cancer present in the back 
of the veteran's mouth and throat for a long time, and 
failure to timely refer the veteran for cancer diagnosis and 
treatment, despite the veteran's repeated complaints of 
difficulty swallowing and a sore throat.  Alternatively, in 
effect, she contends that the VA failure to discover an 
apparent, readily visible cancer in the veteran's throat and 
back of the mouth despite regular treatment and examination 
and repeated complaints of difficulty swallowing and a sore 
throat, was an event not reasonably foreseeable.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable 
. . .

To establish causation in this case, the evidence must show 
that the hospital care, medical or surgical treatment, or a 
failure thereof, caused or substantially contributed to the 
veteran's death or hastened death.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.312, 3.361(c)(1) (2005); see also 38 C.F.R. 
§ 3.358(c)(1) (2005).  

Records within the claims folder include an October 12, 1999 
treatment note from an examining physician's assistant (PA) 
at the Salisbury VA Medical Center (VAMC).  The PA noted the 
veteran's complaint of a one-month history of a sore throat, 
as well as a reported difficulty swallowing liquid since a 
cerebrovascular accident (CVA) several years prior.  The  PA 
observed that the pharynx contained "a [large] loculated 
[erythematous] to blanched area over the [left] anterior 
pillar [which] does not appear to be [a] tonsil."  The PA 
concluded that a diagnosis of cancer was possible and should 
be ruled out.  The PA accordingly prescribed referral to an 
ear nose and throat physician (ENT) as soon as possible 
("ASAP").  

The next appointment at Salisbury VAMC was November 9, 1999 
with the same PA.  In a record of that November 9 
appointment, the PA noted that an ENT consultation had been 
scheduled for November 23, 1999.  However, PA expressed 
concern for the urgency of the situation.  He observed a 
"large easily [friable] loculated necrotic mass over the 
[left] side of his pharynx," and sought an immediate ENT 
examination: "Stat ENT consult TODAY! RTC 1 mo may 
overbook." (emphasis in original)  Nonetheless, it appears 
that no ENT examination was performed that day, and no ENT 
examination was performed prior to November 22, 1999.  

The Salisbury ENT consultation scheduled for November 23, 
1999 was cancelled by the clinic.  A log record from the 
Ashville VAMC informs of an ENT screening appointment on 
November 22, 1999, an ENT ambulatory surgery appointment on 
November 24, 1999, and an ENT tumor board on December 2, 
1999.  The claims folder contains a corresponding November 
24, 1999 discharge record noting an appointment with the ENT 
tumor board on December 2, 1999; and a December 3, 1999 
discharge record diagnosing left tonsil cancer.  

The appellant contends that a referral appointment had not 
been timely made, because, as was discovered by a patient 
advocate at the hospital enlisted by the appellant, the 
veteran's patient folder had been misplaced.  From the record 
as contained within the claims folder, it appears to the 
Board that there was an approximate one-and-one-half month 
delay by VA in evaluating and treating an identified likely 
serious tumor.  

The claims folders contain Ashville treatment records dating 
from December 1999 to January 2000, but records of the 
initial cancer screening on November 22, 1999 and of the 
tumor board evaluation on December 2, 1999 are not contained 
in the claims folders.  Crucially, the claims folders also do 
not contain any treatment records at Salisbury VAMC from 
August 1997 up to the October 12, 1999 PA treatment record 
noted above.  Rather, the claims folders contain records of 
Salisbury VAMC treatment from July 1996 to July 1997, as well 
as some still earlier records.  

The appellant has repeatedly contended that she was told by 
physicians that the tumor had been present for a long time.  
Thus, failure by VA to discover or treat an visible tumor of 
the pharynx for some time prior to October 1999 is also 
alleged.  Certainly, if the veteran had complained of ongoing 
difficulty swallowing for a number of years prior, due to a 
past CVA, evaluations should perhaps have included at least 
some basic visual examination of the veteran's mouth and 
throat.  

The RO obtained a March 2003 opinion from the Acting Chief of 
Staff (ACS) physician at the Salisbury VAMC.  The ACS noted 
only that the veteran was seen on October 12, 1999 for a 
complaint of sore throat for one month, and that he was 
referred to ENT in Ashville and evaluated there on November 
24, 1999, with a tumor then documented.  The ACS concluded 
based on this information that "[t]his length of time would 
not constitute an unreasonable delay. The records available 
do not support that his problem was overlooked."  This 
opinion fails to note or otherwise discuss the urgency of the 
situation highlighted by the PA when the veteran was observed 
on October 12, and also apparently was entered without review 
of prior records, which have not been associated with the 
claims folder and which may reveal prior failure to observe a 
readily observable tumor.

Thus, in keeping with the duty to assist including pursuant 
to the VCAA, remand is required to obtain above-noted 
unobtained treatment records from the Salisbury and Ashville 
VAMCs, and thereafter to obtain a comprehensive medical 
opinion from a facility other than the Salisbury VAMC.  

Finally, while this case was undergoing development, 
additional guidance concerning notice and development was 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appropriate notice will be undertaken as part of 
the development requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  The RO should obtain all complete 
original VA treatment and evaluation 
records, including from the Salisbury and 
Ashville VAMCs, dating from at least the 
date of the veteran's cerebrovascular 
accident (several years prior to death) up 
to date of the veteran's death,  to 
include records going back at least five 
years prior to the veteran's death.  This 
should include all records of physical as 
well as mental treatment, hospitalization 
records, and records of any medical 
evaluations for treatment purposes.  
Records should include doctors' notes and 
nurses' orders.  Records of the initial 
Ashville VAMC ENT screening for suspected 
cancer on November 22, 1999, the records 
of the tumor board on December 2, 1999, 
records of any biopsies and pathology 
reports associated with the veteran's 
cancer diagnosis and treatment, and all 
related treatment and evaluation records 
should also be obtained.  All records 
obtained should be associated with the 
claims folders, and all requests for 
records and responses received, including 
any negative responses, should also be 
associated with the claims folders.  If 
for some reason the original records 
cannot be obtained, the reasons therefore 
should be set out in the claims folder.  
Certified copies of all records may be 
obtained in the alternative.

3.  Thereafter, the claims files must be 
sent through the Veterans Health 
Administration (VHA) to get an expert 
medical expert opinion from a facility 
other than the Salisbury or Ashville VAMC 
(so as to avoid the appearance of lack of 
impartiality).  The medical expert should 
review the claims folders including all 
records of treatment and evaluation in 
years prior to first diagnosis of 
pharyngeal tumor in October 1999 or 
November 1999, and answer all of the 
following: (all questions must be answered 
in full)

A)  Is it at least as likely as 
not that carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the VA in 
furnishing the hospital care, 
medical or surgical treatment, 
or examination associated with 
any VA treatment, arises in 
this case by a failure to 
timely identify, evaluate, or 
treat the veteran's pharyngeal 
cancer, which was present for a 
long time prior to its 
treatment (if the record 
supports this fact of long-
present cancer, as alleged by 
the appellant to have been told 
to her by treating physicians)?  
In answering this question, the 
examiner should consider 
evidence of alleged regular 
treatment and examination and 
repeated complaints of 
difficulty swallowing and a 
sore throat in years 
immediately prior to the 
tumor's identification in 
October 1999.  If the examiner 
answers in the affirmative, 
then is it at least as likely 
as not that this carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the VA caused or 
substantially contributed to 
the veteran's death or hastened 
death?

B)  Is it at least as likely as 
not that VA's failure to 
discover an apparent, readily 
visible cancer in the veteran's 
throat and back of the mouth, 
despite years of regular 
treatment and examination and 
repeated complaints of 
difficulty swallowing and a 
sore throat (to the extent 
these facts are reflected in 
the medical records), was an 
event not reasonably 
foreseeable?  If so, is it at 
least as likely as not that 
this not-reasonably-foreseeable 
event, with resulting delay of 
treatment for cancer, cause or 
substantially contribute to the 
veteran's death or hastened 
death?

C)  Is it at least as likely as 
not that delay of evaluation 
and treatment until November 
22, 1999, for the tumor 
identified by VA on October 12, 
1999, or any other delay of 
tumor treatment reflected in 
the record, constitutes 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on the part of the VA, 
or was an event not reasonably 
foreseeable?  If so, is it at 
least as likely as not that 
this VA delay of cancer 
evaluation or treatment cause 
or substantially contribute to 
the veteran's death or hastened 
death?  In responding, it 
should be indicated whether 
pathological studies suggest 
that the tumor was fast growing 
or slow growing in nature.

The examiner should explain the 
bases for all opinions 
provided.  All findings and 
conclusions must be based on 
the objective medical evidence, 
and cannot be based on 
speculation or the appellant's 
unsubstantiated history of 
actions taken or not taken by 
VA in the course of treatment.  
If the examiner cannot answer 
the questions posed without 
resort to medically unsupported 
speculation, the examiner 
should so state.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the appellant, she and her 
authorized representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



